Order filed April 1, 2021




                                        In The

                       Fourteenth Court of Appeals
                                      ____________

                               NO. 14-21-00150-CV
                                      ____________

                              IN RE N.B.G., Relator




                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-14923


                                       ORDER

      On March 22, 2021, relator filed a petition for writ of mandamus. Relator
asks this court to compel the Honorable Sandra Peake, presiding judge of the 257th
District Court in Harris County, Texas, to grant relator’s petition for writ of habeas
corpus for possession of the child.

      The petition and appendix contain sensitive information such as the child’s
name. See Tex. R. App. P. 9.9.

      Relator is ORDERED to file a petition and appendix that comply with the
Texas Rules of Appellate Procedure on or before 3:00 p.m., April 2, 2021. Failure
to do so may result in the denial of the petition.

      The court requests that real party in interest file a response to the petition on
or before 3:00 p.m., April 7, 2021.



                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                           2